***Text Omitted and Filed Separately with the Securities and ExchangeExhibit 10.1Commission. Confidential Treatment Requested Under17 C.F.R. Sections200.80(b)(4) and 240.24b-2 Confidential EXECUTION COPY CD71 CO-DEVELOPMENT AND LICENSE AGREEMENT between CYTOMX THERAPEUTICS, INC. and ABBVIE IRELAND UNLIMITED COMPANY Dated as of April 21, 2016 DB1/ 86201718 ***Text Omitted and Filed Separately with the Securities and ExchangeCommission. Confidential Treatment Requested Under17 C.F.R. Sections200.80(b)(4) and 240.24b-2 TABLE OF CONTENTS ARTICLE 1 DEFINITIONS1 ARTICLE 2 COLLABORATION MANAGEMENT32 Joint Research Committee.32 Joint Development Committee.34 Joint Commercialization Committee.36 General Provisions Applicable to Joint Committees.36 Discontinuation of Participation on a Committee40 Interactions Between a Committee and Internal Teams40 Working Groups41 Expenses41 ARTICLE 3 DEVELOPMENT AND REGULATORY41 CD71 Research Plan41 CD71 Initial Development Plan and Budget45 [***]46 CD71 Phase II Development Plan47 Subsequent CD71 PDCs and Subsequent Licensed Products48 Co-Development Activities48 Development Costs.50 Subcontracting51 Supply of Technology for Development Purposes51 Regulatory Matters.52 Compliance55 [***].55 Records.56 ARTICLE 4 COMMERCIALIZATION57 In General57 Diligence57 Statements and Compliance with Applicable Law57 Booking of Sales; Distribution57 ***Text Omitted and Filed Separately with the Securities and ExchangeCommission. Confidential Treatment Requested Under17 C.F.R. Sections200.80(b)(4) and 240.24b-2 Product Trademarks57 Markings58 Commercial Supply of CD71 PDCs or Licensed Products.58 Co-Promotion Option59 Commercialization Plan.61 Licensor Profit Share Opt-Out Right61 ARTICLE 5 GRANT OF RIGHTS62 Grants to AbbVie62 Grants to Licensor62 Sublicenses62 Distributorships63 Co-Promotion Rights63 Retention of Rights.63 Confirmatory Patent License63 Exclusivity with Respect to the Territory.64 In-License Agreements65 Reverse Engineering66 ARTICLE 6 [***]66 [***] Generally66 Licensor Payments to [***]67 ARTICLE 7 PAYMENTS AND RECORDS67 Upfront Payment67 Development Milestones67 Regulatory Milestones69 Sales-Based Milestones70 Milestone Reductions upon Exercise of Opt-Out Right70 Royalties70 Royalty Payments and Reports74 Profit or Loss in the United States74 Calculation and Payment of Net Profit or Net Loss Share74 Mode of Payment; Offsets75 - ii - DB1/ 86201718.40 ***Text Omitted and Filed Separately with the Securities and ExchangeCommission. Confidential Treatment Requested Under17 C.F.R. Sections200.80(b)(4) and 240.24b-2 Accounting Procedures75 Withholding Taxes76 Indirect Taxes76 Interest on Late Payments77 Financial Records77 Audit77 Audit Dispute77 Confidentiality78 Diagnostic or Veterinary Products78 No Other Compensation78 ARTICLE 8 INTELLECTUAL PROPERTY78 Ownership of Intellectual Property; Prohibition on Filing Claims78 Maintenance and Prosecution of Patents80 Enforcement of Patents.84 Infringement Claims by Third Parties88 Invalidity or Unenforceability Defenses or Actions.88 Third Party Licenses90 Product Trademarks.90 Inventor's Remuneration91 ARTICLE 9 PHARMACOVIGILANCE AND SAFETY92 Pharmacovigilance92 Global Safety Database92 ARTICLE 10 Confidentiality AND Non-Disclosure92 Product Information92 Confidentiality Obligations93 Permitted Disclosures94 Use of Name96 Public Announcements96 Publications96 Return of Confidential Information98 Survival98 - iii - DB1/ 86201718.40 ***Text Omitted and Filed Separately with the Securities and ExchangeCommission. Confidential Treatment Requested Under17 C.F.R. Sections200.80(b)(4) and 240.24b-2 ARTICLE 11 REPRESENTATIONS AND Warranties98 Mutual Representations and Warranties98 Additional Representations, Warranties and Covenants of Licensor99 Additional Representations, Warranties and Covenants of AbbVie102 Debarment102 Disclaimer of Warranties103 ARTICLE 12 Indemnity103 Indemnification of Licensor103 Indemnification of AbbVie104 Certain Losses104 Notice of Claim105 Control of Defense105 Special, Indirect, and Other Losses106 Insurance107 ARTICLE 13 Term and Termination108 Term.108 Termination for Material Breach.108 Additional Termination Rights by AbbVie109 Termination for Insolvency109 Termination for [***]109 Rights in Bankruptcy109 Termination in Entirety.110 Termination of Terminated Territory110 [***] and Transition Agreement111 [***]113 Remedies114 Accrued Rights; Surviving Obligations.114 ARTICLE 14 Miscellaneous115 Force Majeure115 Change in Control of Licensor115 Export Control117 - iv - DB1/ 86201718.40 ***Text Omitted and Filed Separately with the Securities and ExchangeCommission. Confidential Treatment Requested Under17 C.F.R. Sections200.80(b)(4) and 240.24b-2 Assignment.117 Severability118 Governing Law, Jurisdiction and Service.119 Dispute Resolution119 Notices.121 Entire Agreement; Amendments122 English Language122 Waiver and Non-Exclusion of Remedies122 No Benefit to Third Parties122 Further Assurance123 Relationship of the Parties123 Performance by Affiliates123 Counterparts; Facsimile Execution123 References123 Construction123 SCHEDULES Schedule 1.43CD71 Sequence Schedule 1.45CD71 Dose-Escalation Success Criteria Schedule 1.47CD71 GLP Tox Success Criteria Schedule 1.49CD71 IND Success Criteria Schedule 1.53CD71 Initial Development Plan and Budget Parameters Schedule 1.59CD71 Research Plan Schedule 1.87Corporate Names Schedule 1.120FTE Rates Schedule 1.161 Manufacturing Cost Schedule 1.197Preclinical POC Success Criteria Schedule 1.247Tool Patents Schedule 7.2.5Peer-Reviewed Publications Schedule 10.5Form of Press Release Schedule 11.2.2Existing Patents Schedule 14.7.3ADR Procedures - v - DB1/ 86201718.40 ***Text Omitted and Filed Separately with the Securities and ExchangeCommission. Confidential Treatment Requested Under17 C.F.R. Sections200.80(b)(4) and 240.24b-2 CD71 CO-DEVELOPMENT AND LICENSE AGREEMENT
